Exhibit 10.126

 

Loan Number                     

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is executed as of June       , 2006, by MINTO
BUILDERS (FLORIDA), INC., a Florida corporation (“Guarantor”), for the benefit
of WELLS FARGO BANK, N.A., as Trustee under that certain Pooling and Servicing
Agreement dated as of November 23, 2004, for the Registered Holders of J.P.
Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage
Pass-Through Certificates, Series 2004-CIBC10 (“Lender”).

 

A.            A-S 60 HWY 75-Loy Lake, L.P., a Texas limited partnership
(“Original Borrower”), is indebted to Lender with respect to a loan (“Loan”)
evidenced by that certain Fixed Rate Note dated June 15, 2004, executed by
Original Borrower and payable to the order of JPMorgan Chase Bank, a New York
banking corporation (“Original Lender”), in the original principal amount of
$39,650,000.00 (together with all renewals, modifications, increases and
extensions thereof, the “Note”), which Note is secured by the liens and security
interests in and to the Property created by and granted under that certain Deed
of Trust and Security Agreement, dated June 15, 2004 (the “Security
Instrument”), executed by Original Borrower for the benefit of Original Lender
and further evidenced, secured or governed by the other Loan Documents (as
defined in the Note); and

 

B.            All of the Original Lender’s rights and interest under the Loan
and the Loan Documents (as defined in the Note) have been duly assigned to
Lender.

 

C.            The Original Borrower desires to transfer (the “Transfer”) the
Property (as defined in the Security Instrument) and assign all its rights and
obligations under the Loan and the Loan Documents to MB Sherman Town Center
Limited Partnership, an Illinois limited partnership (the “Borrower”), and the
Borrower desires to purchase the Property and to assume all of the rights and
obligations of the Original Borrower under the Loan and the Loan Documents (the
“Assumption”).

 

D.            The Original Borrower has requested Lender’s consent to the
Transfer and Assumption, as required under the Loan Documents.

 

E.             Lender is not willing to consent to the Transfer and Assumption
unless Guarantor unconditionally guarantees payment and performance to Lender of
the Guaranteed Obligations (as hereinafter defined); and

 

F.             Guarantor is the owner of a direct or indirect interest in
Borrower, and Guarantor will directly benefit from Lender’s consent to the
Transfer and Assumption.

 

NOW, THEREFORE, as an inducement to Lender to consent to the Transfer and
Assumption, and to extend such additional credit as Lender may from time to time
agree to extend under the Loan Documents, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 


ARTICLE 1
NATURE AND SCOPE OF GUARANTY


 


SECTION 1.1             GUARANTY OF OBLIGATIONS. GUARANTOR HEREBY ABSOLUTELY,
IRREVOCABLY AND UNCONDITIONALLY GUARANTEES TO LENDER (AND ITS SUCCESSORS AND
ASSIGNS), THE PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AS AND WHEN
THE SAME SHALL BE DUE AND PAYABLE, WHETHER BY LAPSE OF TIME, BY ACCELERATION OF
MATURITY OF THE NOTE OR OTHERWISE. GUARANTOR HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY COVENANTS AND AGREES THAT IT IS LIABLE FOR THE GUARANTEED
OBLIGATIONS AS A PRIMARY OBLIGOR, AND THAT GUARANTOR SHALL FULLY PERFORM EACH
AND EVERY TERM AND PROVISION HEREOF.


 


SECTION 1.2             DEFINITION OF GUARANTEED OBLIGATIONS. AS USED HEREIN,
THE TERM “GUARANTEED OBLIGATIONS” SHALL (I) MEAN EACH OF THE OBLIGATIONS OF
BORROWER UNDER THE ENVIRONMENTAL INDEMNITY (AS DEFINED IN THE SECURITY
INSTRUMENT), INCLUDING WITHOUT LIMITATION THE INDEMNIFICATION PROVISIONS
CONTAINED THEREIN, AND (II) BE DEEMED TO INCLUDE, AND GUARANTOR SHALL ALSO BE
LIABLE FOR, AND SHALL INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST, ANY AND ALL LOSSES (AS HEREINAFTER DEFINED) INCURRED OR SUFFERED BY
LENDER TO THE EXTENT, BUT ONLY THE EXTENT, SUCH LOSSES ARISE OUT OF OR IN
CONNECTION WITH THE MATTERS LISTED BELOW:


 


(A)           THE MISAPPLICATION OR MISAPPROPRIATION OF RENTS (AS DEFINED IN THE
SECURITY INSTRUMENT) BY BORROWER OR GUARANTOR;


 


(B)           THE MISAPPLICATION OR MISAPPROPRIATION OF INSURANCE PROCEEDS OR
CONDEMNATION AWARDS BY BORROWER OR GUARANTOR;


 


(C)           BORROWER’S FAILURE TO RETURN OR TO REIMBURSE LENDER FOR ALL
PERSONAL PROPERTY (AS DEFINED IN THE SECURITY INSTRUMENT) TAKEN FROM THE
PROPERTY (AS DEFINED IN THE SECURITY INSTRUMENT) BY OR ON BEHALF OF BORROWER AND
NOT REPLACED WITH PERSONAL PROPERTY OF SUBSTANTIALLY THE SAME UTILITY AND OF
SUBSTANTIALLY THE SAME OR GREATER VALUE;


 


(D)           ANY ACT OF INTENTIONAL WASTE OR ARSON BY BORROWER, ANY PRINCIPAL,
GENERAL PARTNER OR MEMBER THEREOF OR BY ANY INDEMNITOR (AS DEFINED IN THE
SECURITY INSTRUMENT) OR GUARANTOR;


 


(E)           ANY FEES OR COMMISSIONS PAID BY BORROWER TO ANY PRINCIPAL, GENERAL
PARTNER OR MEMBER OF BORROWER, ANY INDEMNITOR OR GUARANTOR IN VIOLATION OF THE
TERMS OF THIS GUARANTY, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS;


 


(F)            BORROWER’S FAILURE TO COMPLY WITH THE ENVIRONMENTAL
INDEMNIFICATION PROVISIONS OF SECTION 11 OF THE SECURITY INSTRUMENT; OR


 


(G)           ANY OFFSET BY HOBBY LOBBY CREATIVE CENTER (“HOBBY LOBBY”) PURSUANT
TO SECTION 4.2 OF THAT CERTAIN LEASE DATED SEPTEMBER 12, 2003 BETWEEN ORIGINAL
BORROWER AND HOBBY LOBBY.


 

In addition, in the event (i) of any fraud, willful misconduct or material
misrepresentation by Borrower, its general partners, if any, its members, if
any, its principals, if any or by any Guarantor or Indemnitor in connection with
the Loan, (ii) of a breach or default under Section 4.3

 

2

--------------------------------------------------------------------------------


 

or Section 8.2 of the Security Instrument, or (iii) the Property or any part
thereof becomes an asset in a voluntary bankruptcy or insolvency proceeding,
then the Guaranteed Obligations shall also include the then unpaid principal
balance of the Debt (as defined in the Security Instrument).

 

For purposes of this Guaranty, the term “Losses” includes any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, actual damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement, litigation costs and reasonable attorneys’ fees of
whatever kind or nature, and whether or not incurred in connection with any
judicial or administrative proceedings.

 


SECTION 1.3             NATURE OF GUARANTY. THIS GUARANTY IS AN IRREVOCABLE,
ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND IS NOT A GUARANTY
OF COLLECTION. THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE WITH RESPECT TO ANY
GUARANTEED OBLIGATIONS ARISING OR CREATED AFTER ANY ATTEMPTED REVOCATION BY
GUARANTOR AND AFTER (IF GUARANTOR IS A NATURAL PERSON) GUARANTOR’S DEATH (IN
WHICH EVENT THIS GUARANTY SHALL BE BINDING UPON GUARANTOR’S ESTATE AND
GUARANTOR’S LEGAL REPRESENTATIVES AND HEIRS). THE FACT THAT AT ANY TIME, OR FROM
TIME TO TIME, THE GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED SHALL NOT
RELEASE OR DISCHARGE THE OBLIGATION OF GUARANTOR TO LENDER WITH RESPECT TO THE
GUARANTEED OBLIGATIONS. THIS GUARANTY MAY BE ENFORCED BY LENDER AND ANY
SUBSEQUENT HOLDER OF THE NOTE AND SHALL NOT BE DISCHARGED BY THE ASSIGNMENT OR
NEGOTIATION OF ALL OR PART OF THE NOTE.


 


SECTION 1.4             GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET. THE NOTE,
THE GUARANTEED OBLIGATIONS, AND THE LIABILITIES AND OBLIGATIONS OF GUARANTOR TO
LENDER HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY
REASON OF ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE OF BORROWER, OR ANY
OTHER PARTY, AGAINST LENDER OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS,
WHETHER SUCH OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


 


SECTION 1.5             PAYMENT BY GUARANTOR. IF ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE, WHETHER AT
MATURITY OR EARLIER BY ACCELERATION OR OTHERWISE, GUARANTOR SHALL, IMMEDIATELY
UPON DEMAND BY LENDER, AND WITHOUT PRESENTMENT, PROTEST, NOTICE OF PROTEST,
NOTICE OF NON-PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE OF
ACCELERATION OF THE MATURITY, OR ANY OTHER NOTICE WHATSOEVER, PAY IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA, THE UNPAID AMOUNT DUE ON THE GUARANTEED
OBLIGATIONS TO LENDER AT LENDER’S ADDRESS AS SET FORTH HEREIN. SUCH DEMAND(S)
MAY BE MADE AT ANY TIME COINCIDENT WITH OR AFTER THE TIME FOR PAYMENT OF ALL OR
PART OF THE GUARANTEED OBLIGATIONS, AND MAY BE MADE FROM TIME TO TIME WITH
RESPECT TO THE SAME OR DIFFERENT ITEMS OF GUARANTEED OBLIGATIONS. SUCH DEMAND
SHALL BE DEEMED MADE, GIVEN AND RECEIVED IN ACCORDANCE WITH THE NOTICE
PROVISIONS HEREOF.


 


SECTION 1.6             NO DUTY TO PURSUE OTHERS. IT SHALL NOT BE NECESSARY FOR
LENDER (AND GUARANTOR HEREBY WAIVES ANY RIGHTS WHICH GUARANTOR MAY HAVE TO
REQUIRE LENDER), IN ORDER TO ENFORCE THIS GUARANTY AGAINST GUARANTOR, FIRST TO
(I) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER OR OTHERS LIABLE ON
THE LOAN OR THE GUARANTEED OBLIGATIONS OR AGAINST ANY OTHER PERSON, (II) ENFORCE
LENDER’S RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO
SECURE THE LOAN, (III) ENFORCE LENDER’S RIGHTS AGAINST ANY OTHER GUARANTORS OF
THE GUARANTEED OBLIGATIONS, (IV) JOIN BORROWER OR ANY OTHERS LIABLE ON THE
GUARANTEED OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE

 

3

--------------------------------------------------------------------------------


 


THIS GUARANTY, (V) EXHAUST ANY REMEDIES AVAILABLE TO LENDER AGAINST ANY
COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE LOAN, OR (VI) RESORT
TO ANY OTHER MEANS OF OBTAINING PAYMENT OF THE GUARANTEED OBLIGATIONS. LENDER
SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR TAKE ANY OTHER ACTION TO REDUCE,
COLLECT OR ENFORCE THE GUARANTEED OBLIGATIONS.


 


SECTION 1.7             WAIVERS. GUARANTOR AGREES TO THE PROVISIONS OF THE LOAN
DOCUMENTS, AND HEREBY WAIVES NOTICE OF (I) ANY OTHER LOANS OR ADDITIONAL
ADVANCES MADE BY LENDER TO BORROWER, (II) ACCEPTANCE OF THIS GUARANTY, (III) ANY
AMENDMENT OR EXTENSION OF THE NOTE OR OF ANY OTHER LOAN DOCUMENTS, (IV) THE
EXECUTION AND DELIVERY BY BORROWER AND LENDER OF ANY OTHER LOAN OR CREDIT
AGREEMENT OR OF BORROWER’S EXECUTION AND DELIVERY OF ANY PROMISSORY NOTES OR
OTHER DOCUMENTS ARISING UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH THE
PROPERTY, (V) THE OCCURRENCE OF ANY BREACH BY BORROWER OR EVENT OF DEFAULT (AS
DEFINED IN THE SECURITY INSTRUMENT), (VI) LENDER’S TRANSFER OR DISPOSITION OF
THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, (VII) SALE OR FORECLOSURE (OR
POSTING OR ADVERTISING FOR SALE OR FORECLOSURE) OF ANY COLLATERAL FOR THE
GUARANTEED OBLIGATIONS, EXCEPT AS OTHERWISE REQUIRED UNDER APPLICABLE LAW,
(VIII) PROTEST, PROOF OF NON-PAYMENT OR DEFAULT BY BORROWER, OR (IX) ANY OTHER
ACTION AT ANY TIME TAKEN OR OMITTED BY LENDER.


 


SECTION 1.8             PAYMENT OF EXPENSES. IN THE EVENT THAT GUARANTOR SHOULD
BREACH OR FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS GUARANTY, GUARANTOR
SHALL, IMMEDIATELY UPON DEMAND BY LENDER, PAY LENDER ALL REASONABLE COSTS AND
EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES) INCURRED BY
LENDER IN THE ENFORCEMENT HEREOF OR THE PRESERVATION OF LENDER’S RIGHTS
HEREUNDER. THE COVENANT CONTAINED IN THIS SECTION SHALL SURVIVE THE PAYMENT AND
PERFORMANCE OF THE GUARANTEED OBLIGATIONS.


 


SECTION 1.9             EFFECT OF BANKRUPTCY. IN THE EVENT THAT, PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW,
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDER MUST RESCIND OR RESTORE
ANY PAYMENT, OR ANY PART THEREOF, RECEIVED BY LENDER IN SATISFACTION OF THE
GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR RELEASE OR DISCHARGE FROM
THE TERMS OF THIS GUARANTY GIVEN TO GUARANTOR BY LENDER SHALL BE WITHOUT EFFECT,
AND THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE INTENTION OF
BORROWER AND GUARANTOR THAT GUARANTOR’S OBLIGATIONS HEREUNDER SHALL NOT BE
DISCHARGED EXCEPT BY GUARANTOR’S PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY
TO THE EXTENT OF SUCH PERFORMANCE.


 


SECTION 1.10           DEFERMENT OF RIGHTS OF SUBROGATION AND REIMBURSEMENT.


 


(A)           NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY GUARANTOR
HEREUNDER, GUARANTOR WILL NOT ASSERT OR EXERCISE ANY RIGHT OF LENDER OR OF
GUARANTOR AGAINST BORROWER TO RECOVER THE AMOUNT OF ANY PAYMENT MADE BY
GUARANTOR TO LENDER BY WAY OF SUBROGATION, REIMBURSEMENT, CONTRIBUTION,
INDEMNITY, OR OTHERWISE ARISING BY CONTRACT OR OPERATION OF LAW, AND GUARANTOR
SHALL NOT HAVE ANY RIGHT OF RECOURSE TO OR ANY CLAIM AGAINST ASSETS OR PROPERTY
OF BORROWER, WHETHER OR NOT THE OBLIGATIONS OF BORROWER HAVE BEEN SATISFIED, ALL
OF SUCH RIGHTS BEING HEREIN EXPRESSLY WAIVED BY GUARANTOR UNTIL THE OBLIGATIONS
(AS HEREINAFTER DEFINED) HAVE BEEN PAID IN FULL. UNTIL THE OBLIGATIONS HAVE BEEN
PAID IN FULL, THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF
THIS GUARANTY, AND ANY SATISFACTION AND DISCHARGE OF BORROWER BY VIRTUE OF ANY
PAYMENT, COURT ORDER OR ANY APPLICABLE LAW.

 

4

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 1.10(A), GUARANTOR SHALL
HAVE AND BE ENTITLED TO ALL RIGHTS OF SUBROGATION OTHERWISE PROVIDED BY
APPLICABLE LAW IN RESPECT OF ANY PAYMENT IT MAY MAKE OR BE OBLIGATED TO MAKE
UNDER THIS GUARANTY AND TO ASSERT AND ENFORCE SAME, ON AND AFTER, BUT AT NO TIME
PRIOR TO, THE DATE (THE “SUBROGATION TRIGGER DATE”) WHICH IS 9L DAYS AFTER THE
DATE ON WHICH ALL SUMS OWED TO LENDER UNDER THE LOAN DOCUMENTS (THE
“OBLIGATIONS”) HAVE BEEN PAID IN FULL, IF AND ONLY IF (X) NO EVENT OF DEFAULT OF
THE TYPE DESCRIBED IN SECTION 9.1(D) OR SECTION 9.1(E) OF THE SECURITY
INSTRUMENT WITH RESPECT TO BORROWER OR GUARANTOR HAS EXISTED AT ANY TIME ON AND
AFTER THE DATE OF THIS GUARANTY UP TO AND INCLUDING THE SUBROGATION TRIGGER DATE
AND (Y) THE EXISTENCE OF GUARANTOR’S RIGHTS UNDER THIS SECTION 1.10(6) WOULD NOT
MAKE SUCH GUARANTOR A CREDITOR (AS DEFINED IN THE BANKRUPTCY CODE, AS SUCH TERM
IS HEREINAFTER DEFINED) OF BORROWER OR GUARANTOR IN ANY INSOLVENCY, BANKRUPTCY,
REORGANIZATION OR SIMILAR PROCEEDING COMMENCED ON OR PRIOR TO THE SUBROGATION
TRIGGER DATE.


 


SECTION 1.11           BANKRUPTCY CODE WAIVER. IT IS THE INTENTION OF THE
PARTIES THAT THE GUARANTOR SHALL NOT BE DEEMED TO BE A “CREDITOR” OR “CREDITORS”
(AS DEFINED IN SECTION 101 OF THE UNITED STATES BANKRUPTCY CODE) OF BORROWER, OR
ANY OTHER GUARANTOR, BY REASON OF THE EXISTENCE OF THIS GUARANTY, IN THE EVENT
THAT BORROWER OR ANY OTHER GUARANTOR, BECOMES A DEBTOR IN ANY PROCEEDING UNDER
THE BANKRUPTCY CODE, AND IN CONNECTION HEREWITH, GUARANTOR HEREBY WAIVES ANY
SUCH RIGHT AS A “CREDITOR” UNDER THE BANKRUPTCY CODE. THIS WAIVER IS GIVEN TO
INDUCE LENDER TO CONSENT TO THE TRANSFER AND ASSUMPTION. AFTER THE LOAN IS PAID
IN FULL AND THERE SHALL BE NO OBLIGATIONS OR LIABILITIES UNDER THIS GUARANTY
OUTSTANDING, THIS WAIVER SHALL BE DEEMED TO BE TERMINATED.


 


SECTION 1.12           “BORROWER” THE TERM “BORROWER” AS USED HEREIN SHALL
INCLUDE ANY NEW OR SUCCESSOR CORPORATION, ASSOCIATION, PARTNERSHIP (GENERAL OR
LIMITED), JOINT VENTURE, TRUST OR OTHER INDIVIDUAL OR ORGANIZATION FORMED AS A
RESULT OF ANY MERGER, REORGANIZATION, SALE, TRANSFER, DEVISE, GIFT OR BEQUEST OF
BORROWER OR ANY INTEREST IN BORROWER.


 


ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS


 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 


SECTION 2.1             MODIFICATIONS. ANY RENEWAL, EXTENSION, INCREASE,
MODIFICATION, ALTERATION OR REARRANGEMENT OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, NOTE, LOAN DOCUMENTS, OR OTHER DOCUMENT, INSTRUMENT, CONTRACT OR
UNDERSTANDING BETWEEN BORROWER, LENDER, OR ANY OTHER PARTIES WITH RESPECT TO THE
GUARANTEED OBLIGATIONS.


 


SECTION 2.2             ADJUSTMENT. ANY ADJUSTMENT, INDULGENCE, FORBEARANCE OR
COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY LENDER TO BORROWER OR GUARANTOR IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.3             CONDITION OF BORROWER OR GUARANTOR. THE INSOLVENCY,
BANKRUPTCY, ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY,
DISSOLUTION OR LACK OF POWER OF BORROWER, GUARANTOR OR ANY OTHER PARTY AT ANY
TIME LIABLE FOR THE PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS; OR ANY
DISSOLUTION OF BORROWER OR GUARANTOR, OR ANY SALE, LEASE OR TRANSFER OF ANY OR
ALL OF THE ASSETS OF BORROWER OR GUARANTOR, OR ANY CHANGES IN THE SHAREHOLDERS,
PARTNERS OR MEMBERS OF BORROWER OR GUARANTOR; OR ANY REORGANIZATION OF BORROWER
OR GUARANTOR.


 


SECTION 2.4             INVALIDITY OF GUARANTEED OBLIGATIONS. THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS,
OR ANY DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS, FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION THE FACT
THAT (I) THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, EXCEED THE AMOUNT
PERMITTED BY LAW, (II) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR ANY
PART THEREOF, IS ULTRA VIRES, (III) THE OFFICERS OR REPRESENTATIVES EXECUTING
THE NOTE OR THE OTHER LOAN DOCUMENTS OR OTHERWISE CREATING THE GUARANTEED
OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (IV) THE GUARANTEED OBLIGATIONS
VIOLATE APPLICABLE USURY LAWS, (V) BORROWER HAS VALID DEFENSES, CLAIMS OR
OFFSETS (WHETHER AT LAW, IN EQUITY OR BY AGREEMENT) WHICH RENDER THE GUARANTEED
OBLIGATIONS WHOLLY OR PARTIALLY UNCOLLECTIBLE FROM BORROWER, (VI) THE CREATION,
PERFORMANCE OR REPAYMENT OF THE GUARANTEED OBLIGATIONS (OR THE EXECUTION,
DELIVERY AND PERFORMANCE OF ANY DOCUMENT OR INSTRUMENT REPRESENTING PART OF THE
GUARANTEED OBLIGATIONS OR EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS, OR GIVEN TO SECURE THE REPAYMENT OF THE GUARANTEED OBLIGATIONS) IS
ILLEGAL, UNCOLLECTIBLE OR UNENFORCEABLE, OR (VII) THE NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS HAVE BEEN FORGED OR OTHERWISE ARE IRREGULAR OR NOT GENUINE OR
AUTHENTIC, IT BEING AGREED THAT GUARANTOR SHALL REMAIN LIABLE HEREON REGARDLESS
OF WHETHER BORROWER OR ANY OTHER PERSON MAY BE FOUND NOT LIABLE ON THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR ANY REASON.


 


SECTION 2.5             RELEASE OF OBLIGORS. ANY FULL OR PARTIAL RELEASE OF THE
LIABILITY OF BORROWER ON THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF OR OF
ANY CO-GUARANTORS, OR ANY OTHER PERSON OR ENTITY NOW OR HEREAFTER LIABLE,
WHETHER DIRECTLY OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO
PAY, PERFORM, GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR
ANY PART THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY GUARANTOR THAT
GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND GUARANTOR HAS NOT BEEN INDUCED TO
ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF, UNDERSTANDING
OR AGREEMENT THAT OTHER PARTIES WILL BE LIABLE TO PAY OR PERFORM THE GUARANTEED
OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PARTIES TO PAY OR PERFORM THE
GUARANTEED OBLIGATIONS.


 


SECTION 2.6             OTHER COLLATERAL. THE TAKING OR ACCEPTING OF ANY OTHER
SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS.


 


SECTION 2.7             RELEASE OF COLLATERAL. ANY RELEASE, SURRENDER, EXCHANGE,
SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING WITHOUT
LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT) OF ANY
COLLATERAL, PROPERTY OR SECURITY, AT ANY TIME EXISTING IN CONNECTION WITH, OR
ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.8             CARE AND DILIGENCE. THE FAILURE OF LENDER OR ANY OTHER
PARTY TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION, PROTECTION,
ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART OF SUCH
COLLATERAL, PROPERTY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY NEGLECT,
DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER (I) TO TAKE OR PROSECUTE ANY
ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS, OR (II) TO
FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED, PROSECUTE TO
COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR (III) TO TAKE
OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR AGREEMENT
EVIDENCING OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


 


SECTION 2.9             UNENFORCEABILITY. THE FACT THAT ANY COLLATERAL,
SECURITY, SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN,
CREATED OR GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL PROVE
TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN, IT
BEING RECOGNIZED AND AGREED BY GUARANTOR THAT GUARANTOR IS NOT ENTERING INTO
THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE
VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR
THE GUARANTEED OBLIGATIONS.


 


SECTION 2.10           MERGER. THE REORGANIZATION, MERGER OR CONSOLIDATION OF
BORROWER INTO OR WITH ANY OTHER CORPORATION OR ENTITY.


 


SECTION 2.11           PREFERENCE. ANY PAYMENT BY BORROWER TO LENDER IS HELD TO
CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS, OR FOR ANY REASON LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO BORROWER OR SOMEONE ELSE.


 


SECTION 2.12           OTHER ACTIONS TAKEN OR OMITTED. ANY OTHER ACTION TAKEN OR
OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED
OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION
OR OMISSION PREJUDICES GUARANTOR OR INCREASES THE LIKELIHOOD THAT GUARANTOR WILL
BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE TERMS HEREOF, IT
IS THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF GUARANTOR THAT GUARANTOR SHALL
BE OBLIGATED TO PAY THE GUARANTEED OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY
OCCURRENCE, CIRCUMSTANCE, EVENT, ACTION, OR OMISSION WHATSOEVER, WHETHER OR NOT
CONTEMPLATED, AND WHETHER OR NOT OTHERWISE OR PARTICULARLY DESCRIBED HEREIN,
WHICH OBLIGATION SHALL BE DEEMED SATISFIED ONLY UPON THE FULL AND FINAL PAYMENT
AND SATISFACTION OF THE GUARANTEED OBLIGATIONS.


 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


 

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

 


SECTION 3.1             BENEFIT. GUARANTOR IS THE OWNER OF AN INDIRECT INTEREST
IN BORROWER AND HAS RECEIVED, OR WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM
THE MAKING OF THIS GUARANTY WITH RESPECT TO THE GUARANTEED OBLIGATIONS.


 


SECTION 3.2             FAMILIARITY AND RELIANCE. GUARANTOR IS FAMILIAR WITH,
AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL
CONDITION OF BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL COLLATERAL
INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT

 

7

--------------------------------------------------------------------------------


 


OF THE NOTE OR GUARANTEED OBLIGATIONS; PROVIDED, HOWEVER, GUARANTOR IS NOT
RELYING ON SUCH FINANCIAL CONDITION OR THE COLLATERAL AS AN INDUCEMENT TO ENTER
INTO THIS GUARANTY.


 


SECTION 3.3             NO REPRESENTATION BY LENDER. NEITHER LENDER NOR ANY
OTHER PARTY HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO GUARANTOR IN
ORDER TO INDUCE GUARANTOR TO EXECUTE THIS GUARANTY.


 


SECTION 3.4             GUARANTOR’S FINANCIAL CONDITION. AS OF THE DATE HEREOF,
AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT OBLIGATION EVIDENCED
HEREBY, GUARANTOR IS, AND WILL BE, SOLVENT, AND HAS AND WILL HAVE ASSETS WHICH,
FAIRLY VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) AND DEBTS, AND HAS AND WILL HAVE PROPERTY AND ASSETS SUFFICIENT TO
SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES.


 


SECTION 3.5             LEGALITY. THE EXECUTION, DELIVERY AND PERFORMANCE BY
GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT, AND WILL NOT, CONTRAVENE OR CONFLICT WITH ANY LAW, STATUTE OR
REGULATION WHATSOEVER TO WHICH GUARANTOR IS SUBJECT OR CONSTITUTE A MATERIAL
DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE
A DEFAULT) UNDER, OR RESULT IN THE MATERIAL BREACH OF, ANY INDENTURE, MORTGAGE,
DEED OF TRUST, CHARGE, LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO
WHICH GUARANTOR IS A PARTY OR BY WHICH GUARANTOR IS BOUND. THIS GUARANTY IS A
LEGAL AND BINDING OBLIGATION OF GUARANTOR AND IS ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL
APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS.


 


SECTION 3.6             SURVIVAL. ALL REPRESENTATIONS AND WARRANTIES MADE BY
GUARANTOR HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


 


SECTION 3.7             REVIEW OF DOCUMENTS. GUARANTOR HAS EXAMINED THE NOTE AND
ALL OF THE LOAN DOCUMENTS.


 


SECTION 3.8             LITIGATION. AS OF THE DATE HEREOF AND EXCEPT AS
OTHERWISE DISCLOSED TO LENDER, THERE ARE NO PROCEEDINGS AGAINST GUARANTOR
PENDING OR, TO GUARANTOR’S CURRENT, ACTUAL KNOWLEDGE, THREATENED BEFORE ANY
COURT OR ADMINISTRATIVE AGENCY WHICH, IF DECIDED ADVERSELY TO GUARANTOR, WOULD
MATERIALLY ADVERSELY AFFECT THE FINANCIAL CONDITION OF GUARANTOR OR THE
AUTHORITY OF GUARANTOR TO ENTER INTO THIS GUARANTY OR THE VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY.


 


SECTION 3.9             TAX RETURNS. GUARANTOR HAS FILED ALL REQUIRED FEDERAL,
STATE AND LOCAL TAX RETURNS (OR ANY EXTENSIONS THEREOF, IF APPLICABLE) AND HAS
PAID ALL TAXES AS SHOWN ON SUCH RETURNS AS THEY HAVE BECOME DUE. NO CLAIMS HAVE
BEEN ASSESSED AND ARE UNPAID WITH RESPECT TO SUCH TAXES.


 


ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS


 


SECTION 4.1             SUBORDINATION OF ALL GUARANTOR CLAIMS. AS USED HEREIN,
THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF BORROWER TO
GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE HEREAFTER
INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF BORROWER THEREON ARE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY A NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR PERSONS
IN WHOSE FAVOR SUCH

 

8

--------------------------------------------------------------------------------


 


DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR MAY HEREAFTER BE
CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER BE ACQUIRED BY
GUARANTOR. THE GUARANTOR CLAIMS SHALL INCLUDE, WITHOUT LIMITATION, ALL RIGHTS
AND CLAIMS OF GUARANTOR AGAINST BORROWER (ARISING AS A RESULT OF SUBROGATION OR
OTHERWISE) AS A RESULT OF GUARANTOR’S PAYMENT OF ALL OR A PORTION OF THE
GUARANTEED OBLIGATIONS TO THE EXTENT THE PROVISIONS OF SECTION 1.10 HEREOF ARE
UNENFORCEABLE. ANY INDEBTEDNESS OF BORROWER TO GUARANTOR NOW OR HEREAFTER
EXISTING (INCLUDING, BUT NOT LIMITED TO, ANY RIGHTS TO SUBROGATION GUARANTOR MAY
HAVE AS A RESULT OF ANY PAYMENT BY GUARANTOR UNDER THIS GUARANTY), TOGETHER WITH
ANY INTEREST THEREON, SHALL BE, AND SUCH INDEBTEDNESS IS, HEREBY DEFERRED,
POSTPONED AND SUBORDINATED TO THE PRIOR PAYMENT IN FULL OF THE DEBT. UNTIL
PAYMENT IN FULL OF THE DEBT (AND INCLUDING INTEREST ACCRUING ON THE NOTE AFTER
THE COMMENCEMENT OF A PROCEEDING BY OR AGAINST BORROWER UNDER THE BANKRUPTCY
REFORM ACT OF 1978, AS AMENDED, 11 U.S.C. SECTIONS 101 ET SEQ., AND THE
REGULATIONS ADOPTED AND PROMULGATED PURSUANT THERETO (COLLECTIVELY, THE
“BANKRUPTCY CODE”) WHICH INTEREST THE PARTIES AGREE SHALL REMAIN A CLAIM THAT IS
PRIOR AND SUPERIOR TO ANY CLAIM OF GUARANTOR NOTWITHSTANDING ANY CONTRARY
PRACTICE, CUSTOM OR RULING IN CASES UNDER THE BANKRUPTCY CODE GENERALLY),
GUARANTOR AGREES NOT TO ACCEPT ANY PAYMENT OR SATISFACTION OF ANY KIND OF
INDEBTEDNESS OF BORROWER TO GUARANTOR AND HEREBY ASSIGNS SUCH INDEBTEDNESS TO
LENDER, INCLUDING THE RIGHT TO FILE PROOF OF CLAIM AND TO VOTE THEREON IN
CONNECTION WITH ANY SUCH PROCEEDING UNDER THE BANKRUPTCY CODE, INCLUDING THE
RIGHT TO VOTE ON ANY PLAN OF REORGANIZATION.


 


SECTION 4.2             CLAIMS IN BANKRUPTCY. IN THE EVENT OF RECEIVERSHIP,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER INSOLVENCY
PROCEEDINGS INVOLVING GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE RIGHT TO PROVE
ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER AND
RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN DIVIDENDS
AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR CLAIMS. GUARANTOR
HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO LENDER. SHOULD LENDER RECEIVE, FOR
APPLICATION UPON THE GUARANTEED OBLIGATIONS, ANY SUCH DIVIDEND OR PAYMENT WHICH
IS OTHERWISE PAYABLE TO GUARANTOR, AND WHICH, AS BETWEEN BORROWER AND GUARANTOR,
SHALL CONSTITUTE A CREDIT UPON THE GUARANTOR CLAIMS, THEN UPON PAYMENT TO LENDER
IN FULL OF THE GUARANTEED OBLIGATIONS, GUARANTOR SHALL BECOME SUBROGATED TO THE
RIGHTS OF LENDER TO THE EXTENT THAT SUCH PAYMENTS TO LENDER ON THE GUARANTOR
CLAIMS HAVE CONTRIBUTED TOWARD THE LIQUIDATION OF THE GUARANTEED OBLIGATIONS,
AND SUCH SUBROGATION SHALL BE WITH RESPECT TO THAT PORTION OF THE GUARANTEED
OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF LENDER HAD NOT RECEIVED DIVIDENDS OR
PAYMENTS UPON THE GUARANTOR CLAIMS.


 


SECTION 4.3             PAYMENTS HELD IN TRUST. IN THE EVENT THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, GUARANTOR SHOULD
RECEIVE ANY FUNDS, PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS
GUARANTY, GUARANTOR AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO THE
AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND AGREES
THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO
LENDER, AND GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO LENDER.


 


SECTION 4.4             LIENS SUBORDINATE. GUARANTOR AGREES THAT ANY LIENS,
SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON
BORROWER’S ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN
INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS,
CHARGES OR OTHER ENCUMBRANCES UPON BORROWER’S ASSETS SECURING PAYMENT OF THE
GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF
GUARANTOR OR LENDER PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH. WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER,

 

9

--------------------------------------------------------------------------------


 


GUARANTOR SHALL NOT (I) EXERCISE OR ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE
AGAINST BORROWER, OR (II) FORECLOSE, REPOSSESS, SEQUESTER OR OTHERWISE TAKE
STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING
WITHOUT LIMITATION THE COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION,
BANKRUPTCY, REARRANGEMENT, DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE
ANY LIENS, MORTGAGES, DEEDS OF TRUST, SECURITY INTEREST, COLLATERAL RIGHTS,
JUDGMENTS OR OTHER ENCUMBRANCES ON ASSETS OF BORROWER HELD BY GUARANTOR.


 


ARTICLE 5
FINANCIAL REPORTS


 


(A)           GUARANTOR SHALL KEEP ADEQUATE BOOKS AND RECORDS OF ACCOUNT IN
ACCORDANCE WITH METHODS REASONABLY ACCEPTABLE TO LENDER, CONSISTENTLY APPLIED,
AND FURNISH TO LENDER:


 

(I)            AN ANNUAL BALANCE SHEET AND INCOME STATEMENT OF GUARANTOR IN THE
FORM REQUIRED BY LENDER, PREPARED AND CERTIFIED BY GUARANTOR, WITHIN ONE HUNDRED
TWENTY (120) DAYS AFTER THE END OF EACH CALENDAR YEAR OF GUARANTOR;

 

(II)           COPIES OF ALL FEDERAL TAX RETURNS (OR EXTENSIONS THEREOF, IF
APPLICABLE) FILED BY GUARANTOR, WITHIN NINETY (90) DAYS AFTER THE FILING
THEREOF; AND

 

(III)          SUCH OTHER FINANCIAL STATEMENTS AS MAY, FROM TIME TO TIME, BE
REASONABLY REQUIRED BY LENDER.

 


(B)           LENDER AND ITS ACCOUNTANTS SHALL HAVE THE RIGHT TO EXAMINE THE
RECORDS, BOOKS, MANAGEMENT AND OTHER PAPERS OF GUARANTOR WHICH REFLECT UPON ITS
FINANCIAL CONDITION, AT ANY OFFICE REGULARLY MAINTAINED BY GUARANTOR WHERE THE
BOOKS AND RECORDS ARE LOCATED. LENDER AND ITS ACCOUNTANTS SHALL HAVE THE RIGHT
TO MAKE COPIES AND EXTRACTS FROM THE FOREGOING RECORDS AND OTHER PAPERS. IN
ADDITION, LENDER AND ITS ACCOUNTANTS SHALL HAVE THE RIGHT TO EXAMINE AND AUDIT
THE BOOKS AND RECORDS OF GUARANTOR PERTAINING TO THE INCOME, EXPENSES AND
OPERATION OF THE PROPERTY DURING REASONABLE BUSINESS HOURS AT ANY OFFICE OF
GUARANTOR WHERE THE BOOKS AND RECORDS ARE LOCATED.


 


ARTICLE 6
MISCELLANEOUS


 


SECTION 6.1             WAIVER. NO FAILURE TO EXERCISE, AND NO DELAY IN
EXERCISING, ON THE PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT. THE RIGHTS OF
LENDER HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW. NO
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO
DEPARTURE THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR
WAIVER SHALL EXTEND BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED. NO NOTICE
OR DEMAND GIVEN IN ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER
ACTION IN THE SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND.


 


SECTION 6.2             NOTICES. ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DEEMED TO HAVE BEEN PROPERLY GIVEN (I) UPON DELIVERY, IF
DELIVERED IN PERSON OR BY FACSIMILE TRANSMISSION WITH RECEIPT ACKNOWLEDGED, (II)
ONE (1) BUSINESS DAY (HEREINAFTER DEFINED) AFTER HAVING BEEN DEPOSITED FOR
OVERNIGHT DELIVERY WITH ANY REPUTABLE OVERNIGHT COURIER SERVICE, OR (III)

 

10

--------------------------------------------------------------------------------


 


THREE (3) BUSINESS DAYS AFTER HAVING BEEN DEPOSITED IN ANY POST OFFICE OR MAIL
DEPOSITORY REGULARLY MAINTAINED BY THE U.S. POSTAL SERVICE AND SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

If to Guarantor:

 

Minto Builders (Florida), Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Facsimile No.:

 

 

 

 

 

If to Lender:

 

Wells Fargo Bank, N.A., as Trustee for the Registered Holders of J.P. Morgan
Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through
Certificates, Series 2004-CIBC10

 

 

c/o NorthMarq Capital, Inc.

 

 

1 Riverway, Suite 2400

 

 

Houston, Texas 77056

 

 

Attn: Loan Number 210404

 

 

 

With a copy to:

 

Kilpatrick Stockton LLP

 

 

1100 Peachtree Street, Suite 2800

 

 

Atlanta, Georgia 30309

 

 

Attention: Mark Palmer, Esq.

 

 

Facsimile No.: (404) 541-3327

 

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6.2, the term “Business Day”
shall mean a day on which commercial banks are not authorized or required by law
to close in New York, New York.

 

Any party by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

 


SECTION 6.3             GOVERNING LAW: JURISDICTION. THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
REAL PROPERTY ENCUMBERED BY THE SECURITY INSTRUMENT IS LOCATED AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. GUARANTOR HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION LOCATED IN
THE STATE IN WHICH THE PROPERTY IS LOCATED IN CONNECTION WITH ANY PROCEEDING OUT
OF OR RELATING TO THIS GUARANTY.


 


SECTION 6.4             INVALID PROVISIONS. IF ANY PROVISION OF THIS GUARANTY IS
HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE FULLY
SEVERABLE AND THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS GUARANTY,
AND THE REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS

 

11

--------------------------------------------------------------------------------


 


GUARANTY, UNLESS SUCH CONTINUED EFFECTIVENESS OF THIS GUARANTY, AS MODIFIED,
WOULD BE CONTRARY TO THE BASIC UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS
EXPRESSED HEREIN.


 


SECTION 6.5             AMENDMENTS. THIS GUARANTY MAY BE AMENDED ONLY BY AN
INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED REPRESENTATIVE OF
THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE ENFORCED.


 


SECTION 6.6             PARTIES BOUND: ASSIGNMENT. THIS GUARANTY SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES; PROVIDED, HOWEVER, THAT GUARANTOR
MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, ASSIGN ANY OF ITS RIGHTS,
POWERS, DUTIES OR OBLIGATIONS HEREUNDER.


 


SECTION 6.7             HEADINGS. SECTION HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF THIS GUARANTY.


 


SECTION 6.8             RECITALS. THE RECITAL AND INTRODUCTORY PARAGRAPHS HEREOF
ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED PRIMA
FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


 


SECTION 6.9             COUNTERPARTS. TO FACILITATE EXECUTION, THIS GUARANTY MAY
BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR REQUIRED. IT SHALL
NOT BE NECESSARY THAT THE SIGNATURE OR ACKNOWLEDGMENT OF, OR ON BEHALF OF, EACH
PARTY, OR THAT THE SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY, OR THE
ACKNOWLEDGMENT OF SUCH PARTY, APPEAR ON EACH COUNTERPART. ALL COUNTERPARTS SHALL
COLLECTIVELY CONSTITUTE A SINGLE INSTRUMENT. IT SHALL NOT BE NECESSARY IN MAKING
PROOF OF THIS GUARANTY TO PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART
CONTAINING THE RESPECTIVE SIGNATURES OF, OR ON BEHALF OF, AND THE RESPECTIVE
ACKNOWLEDGMENTS OF, EACH OF THE PARTIES HERETO. ANY SIGNATURE OR ACKNOWLEDGMENT
PAGE TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING
THE LEGAL EFFECT OF THE SIGNATURES OR ACKNOWLEDGMENTS THEREON AND THEREAFTER
ATTACHED TO ANOTHER COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT
ADDITIONAL SIGNATURE OR ACKNOWLEDGMENT PAGES.


 


SECTION 6.10           RIGHTS AND REMEDIES. IF GUARANTOR BECOMES LIABLE FOR ANY
INDEBTEDNESS OWING BY BORROWER TO LENDER UNDER THE LOAN, BY ENDORSEMENT OR
OTHERWISE, OTHER THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY
MANNER IMPAIRED OR AFFECTED HEREBY AND THE RIGHTS OF LENDER HEREUNDER SHALL BE
CUMULATIVE OF ANY AND ALL OTHER RIGHTS THAT LENDER MAY EVER HAVE AGAINST
GUARANTOR. THE EXERCISE BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY
OTHER INSTRUMENT, OR AT LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR
SUBSEQUENT EXERCISE OF ANY OTHER RIGHT OR REMEDY.


 


SECTION 6.11           ENTIRETY. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF

 

12

--------------------------------------------------------------------------------


 


PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.


 


SECTION 6.12           WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR HEREBY AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE MORTGAGE, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.


 

[NO FURTHER TEXT ON THIS PAGE]

 

13

--------------------------------------------------------------------------------


 

This Guaranty is executed as of the day and year first above written.

 

 

GUARANTOR:

 

 

Witnesses:

MINTO BUILDERS (FLORIDA), INC., a
Florida corporation

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

14

--------------------------------------------------------------------------------